—Appeal by the defendant from two judgments of the County Court, Nassau County (Thorp, J.), both rendered July 1, 1992, convicting him of criminal sale of a controlled substance in the fifth degree and attempted resisting arrest under S.C.I. No. 81795, and criminal sale of a controlled substance in the fifth degree (two counts) under S.C.I. No. 81796, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed, and the matters are remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The record reveals that the defendant’s pleas of guilty were knowingly, voluntarily, and intelligently entered. Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of the plea bargains. Accordingly, the judgments are affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Thompson, J. P., Sullivan, Lawrence and Eiber, JJ., concur.